Citation Nr: 0400971	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the character of the veteran's discharge is a bar to 
VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant had active duty from May 1989 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, holding that the character 
of the appellant's discharge was a bar to gratuitous VA 
benefits, including a bar to health care under Chapter 17, 
Title 38, United States Code.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned in July 2003 
and accepted such hearing in lieu of an in-person Travel 
Board hearing.  See 38 C.F.R. § 20.700(e).  A transcript of 
the hearing is associated with the claims file.

Although there is no VA Form 21-22, "Appointment of Veterans 
Service Organization as Claimant's Representative," it was 
noted during the veteran's videoconference hearing that he 
had a newly appointed power of attorney from the Veterans of 
Foreign Wars of the United States.  Inasmuch as the veteran 
was present at this hearing and acknowledged this 
representation, it is determined that the appellant does have 
representation in this matter.


FINDINGS OF FACT

1.  The appellant entered active military service in May 1989 
and received a discharge Under Other Than Honorable 
Conditions in August 1995.

2.  During his period of active service, the appellant was 
absent without leave (AWOL) for 1421 days.

3.  There were no compelling circumstances to warrant the 
appellant's prolonged AWOL.

4.  The appellant was not insane at the time that he went 
AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that before this claim was 
filed, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With respect to the claim for eligibility for VA benefits, 
the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on the veteran's appeal at this time, as 
all notification and development action needed to render a 
fair decision has, to the extent possible, been accomplished.  

Through the administrative decision, Statement of the Case, 
and various correspondence and communication from the RO (in 
particular, a June 2002 letter), the appellant has been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim and he has been 
provided ample opportunity to submit information and 
evidence.  

Moreover, in the June 2002 letter, the appellant was advised 
as to what information he should provide and what information 
VA would obtain for him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The appellant's service records have been 
obtained and he has been afforded a hearing before a Veterans 
Law Judge.  He has not identified, and the record does not 
otherwise indicate, that any additional pertinent evidence 
exists that is necessary for a fair adjudication of the 
claim.  Accordingly, VA has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Analysis

The record indicates that VA received the appellant's Request 
for a Certificate of Eligibility, VA Form 26-1880, in May 
2002.

The appellant's service records include a DD From 458, Charge 
Sheet, which reflects that he was charged with AWOL from 
August 8, 1991, to June 29, 1995; a total of 1421 days.  
These records also reflect that, in July 1995, the appellant 
requested that he be discharged in lieu of trial by court-
martial.  The request states that the appellant was provided 
information on the consequences of such a discharge.  It was 
noted that the service member was AWOL for personal reasons 
and that he was disillusioned with the military.  The 
appellant's DD Form 214, Certificate of Release or Discharge 
from Active Duty, reflects that his discharge was Under Other 
Than Honorable Conditions.  

In his October 2002 notice of disagreement, the appellant 
stated that he returned from the Gulf War with emotional 
problems and decided not to return to the Army because he was 
not thinking clearly.  He further stated that he was 
presently in need of medical help with post-traumatic stress 
disorder (PTSD).  

During his July 2003 videoconference hearing, the appellant 
testified that he was on leave and did not return to service 
because he was young, naïve, had met a woman who is now his 
wife, began experiencing panic attacks, and developed a fear 
of flying.  It was alleged on behalf of the appellant that 
these panic attacks were the initial onset of PTSD as a 
result of his combat experiences in the Gulf War.  

Under governing law, a discharge or release is considered to 
have been issued under dishonorable conditions in certain 
circumstances, specified in 38 C.F.R. § 3.12(b) to include 
sentence by a general court-martial; resignation of an 
officer for the good of the service; or as a deserter.  Such 
discharge is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided.  See 38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  Acceptance of an undesirable discharge 
to escape trial by general court-martial is considered to be 
a discharge issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(1).  A discharge under other than honorable 
conditions will be considered to have been issued under 
dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. 
§ 3.12(d)(4).

In summary, the appellant was issued a discharge under other 
than honorable conditions, pursuant to his request for such a 
discharge rather than face a court martial.  In addition, he 
was AWOL for a period in excess of 180 days without valid 
cause.  At the time of discharge, his AWOL status for 1421 
days indicated that retention was neither practical nor 
desirable.  In fact, of his approximately 6 years and 3 
months of enlistment, he served for only 2 years and three 
months.  As it is not shown that he was insane (and the 
appellant has not alleged such), his other than honorable 
discharge was under dishonorable conditions and is a bar to 
the payment of VA benefits.  38 C.F.R. § 3.12.  

The Board concludes that the inservice records are more 
probative than the veteran's remote statements in support of 
his claim for VA benefits.  The benefit of the doubt doctrine 
does not apply, as there is no doubt to be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.





_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



